Per Curiam. This claim arises out of an incident that occurred on January 8, 1976. Epifanio Robles, father of the deceased victim, Robert C. Robles, seeks compensation pursuant to the provisions of the “Crime Victims Compensation Act,” hereafter referred to as the Act, (Ill. Rev. Stat., Ch. 70, §71, et seq.). This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. The Claimant’s deceased son, Robert C. Robles, age 18, was a victim of a violent crime as defined in §72(c) of the Act, to wit: Reckless Conduct (Ill. Rev. Stat., Ch. 38, §12-5). 2. That on January 8, 1976, at 2150 West North Avenue, Chicago, Illinois, the victim was shot and killed with a bullet fired from a gun in the offender’s possession. Prior to the incident, the offender had been showing the gun to the victim. The victim’s body was taken to St. Elizabeth Hospital where he was pronounced dead on arrival. 3. The Claimant seeks compensation under the Act for funeral expenses only. The Claimant was not dependent. 4. Claimant incurred funeral and burial expenses as a result of the victim’s death in the amount of $869.00. 5. That §77(d) of the Act provides for a deduction of . $200.00 plus the amount of benefits, payments or awards payable under the “Workmen’s Compensation Act,” (Ill. Rev. Stat., Ch. 48, §138.1, et seq.), from local governmental, State or Federal funds or from any other source, except annuities, pension plans, Federal Social Security benefits and the net proceeds of the first $25,000.00 of life insurance paid or payable to the Claimant. 6. The Claimant has received $500.00 in reimbursements as a result of the victim’s death that can be counted as applicable deductions: Public Aid $300.00 United Christian Community Service $200.00 7. The Claimant has complied with all pertinent provisions of the Act and qualifies for compensation thereunder. 8. The Claimant is entitled to an award based on the following: Funeral Expenses $869.00 Less Deductible -200.00 Public Aid $300.00 United Christian Community Service 200.00 Total $169.00 It is hereby ordered that the sum of $169.00 be and is hereby awarded to Epifanio Robles, father of Robert C. Robles, an innocent victim of a violent crime.